Citation Nr: 0006315	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  93-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Baton Rogue, 
Louisiana


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) outpatient 
dental treatment on an adjunct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
September 1978.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 decision of the Baton 
Rogue, Louisiana, VA Medical Center (VAMC), which denied 
entitlement to the veteran's claim for VA outpatient 
treatment on an adjunct basis.

In August 1993, the veteran presented testimony at a personal 
hearing held by a Member of the Board at the local VA 
Regional Office (VARO) in New Orleans, Louisiana.  The Board 
subsequently remanded this case to the RO for additional 
evidentiary development in May 1994.  During the pendency of 
the appeal, the Board Member who presided at the August 1993 
hearing departed from the Board.  As such, the veteran was 
notified in April 1998 that he could have another hearing on 
appeal before another Board Member, if he so desired.  In May 
1998, the veteran indicated that he wanted to have another 
hearing before a Member of the Board at the VARO.  
Accordingly, in June 1998, the Board once again remanded this 
case to the local VARO for purposes of scheduling the veteran 
for such a hearing.

The veteran thereafter presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO in November 1999.  A transcript of that hearing 
has been associated with the record on appeal.  This case has 
been returned to the Board for appropriate disposition.


FINDINGS OF FACT

1.  Service connection is in effect for a gastrointestinal 
disorder manifested by peptic ulcer disease, gastritis and 
hiatal hernia.

2.  A nexus between the veteran's nonservice-connected dental 
condition and service-connected gastrointestinal disorder is 
not currently established by competent medical evidence.

3.  The veteran has not submitted evidence sufficient as to 
justify a belief by a fair and impartial individual that his 
claim for VA outpatient dental treatment on an adjunct basis 
is well grounded.


CONCLUSION OF LAW

The claim for entitlement to VA outpatient dental treatment 
on an adjunct basis is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record included the veteran's service medical 
record which shows that he was missing tooth number 1 on 
examination for purposes of commission as a ROTC Cadet in 
September 1956.  On examination for purposes of admission to 
active military duty in October 1957, he was also noted to be 
missing teeth numbers 16, 17 and 32.  Although the veteran 
was seen on occasion at the Dental Service, there was no 
mention of the incurrence of any dental trauma during his 
military service.  The veteran retired from military service 
in September 1978.

Following discharge, the veteran filed claims for service 
connection for multiple disabilities.  By rating decision 
issued in February 1979, the veteran was granted service 
connection and assigned a 10 percent disability rating for a 
gastrointestinal disorder manifested by peptic ulcer, 
gastritis and hiatal hernia.

A review of the veteran's VA treatment file indicates that he 
received outpatient and fee basis dental treatment on 
occasion between 1979 and 1986.  The veteran's eligibility 
for this treatment was apparently predicated on a medical 
determination that dental treatment was considered a 
necessary adjunct to his service-connected peptic ulcer with 
gastritis and hiatal hernia.

The veteran apparently reapplied for adjunct dental treatment 
in March 1992.  Later that month, the Baton Rogue VAMC denied 
the veteran's request, noting that he did not apply for 
outpatient dental treatment within 90 days after discharge or 
release from active duty and it was the professional decision 
of its Chief Medical Officer that dental treatment is not 
adjunct in treatment of his service-connected condition.

In August 1993, the veteran testified at a hearing held by a 
former Member of the Board.  At that time, the veteran noted 
that he had previously received adjunct therapy for his teeth 
throughout the 1980's.  He stated that he decided to save 
going to the Baton Rogue VAMC in 1989, because his employer 
had reasonable private health care and dental coverage and 
the VA facility was some 70 miles one-way from where he 
lived.  The veteran maintained that he continued to get 
prescriptions from his private doctor for treatment of his 
service-connected digestive disorder and had them filled at 
Fort Polk, Louisiana.

The Board remanded this matter to RO in May 1994 for 
additional evidentiary development and to obtain a medical 
opinion as to the affect of any dental pathology on the 
veteran's service-connected gastrointestinal disorders.

Records obtained from Gordy Landry, Jr., DDS, showed dental 
treatment on occasion between 1978 and 1993.

Treatment records obtained from Corbett J. LeBouef, M.D., 
reflect that the veteran was prescribed Tagamet 400 on 
occasion between 1990 and 1994.

A September 1994 statement reflects that the veteran was seen 
on occasion at the office of David. G. Trahan, DDS, between 
March 1993 and July 1994.

The veteran was afforded VA dental and gastrointestinal 
evaluations in May and June of 1995.  The dental examination 
report reflects diagnoses of moderate to advanced 
periodontitis with the most advanced being in the maxillary 
posterior area and lower anterior region, and endodontic 
infection around the apices of #5 with an active fistula.  
The gastrointestinal examination shows a diagnosis of 
gastroesophageal reflux disease.  However, the examiner 
failed to comment as to the affect of the veteran's dental 
pathology on his service-connected digestive disorders.  As 
such, the examination was deemed to be insufficient for 
compensation and pension purposes.

The veteran was thereafter afforded VA dental and fee basis 
gastrointestinal evaluations in November and December of 
1995.  On this occasion, the dental examination report showed 
diagnoses of chronic periodontitis, gingival recession and 
radicular abrasion of some teeth.  Although the VA fee basis 
examiner provided a medical statement, it is noted that the 
opinion involved the very rare probability of a 
gastrointestinal disease causing deterioration of the teeth.  
Once again, the findings were deemed to be inadequate for 
rating purposes insofar as the doctor gave an opinion as to 
the probability of a gastrointestinal disorder affecting 
teeth rather than the requested as to the affect of the 
veteran's dental pathology on his service-connected 
disorders.

The veteran was again afforded VA dental and gastrointestinal 
evaluations.  The November 1996 dental examination report 
showed diagnoses of apical pathology at tooth number 5, 
generalized periodinitis with localized advanced 
periodinitis, and Mobility Class-II variety at teeth numbers 
4 and 5.  The November 1996 gastrointestinal examination 
report showed diagnoses of esophageal reflux, gastritis and 
duodenal ulcer deformity.  In August 1997, both VA examiners 
issued addenda indicating that the veteran's dental disease 
does not cause or affect his gastrointestinal disorders.

The veteran thereafter presented testimony at a personal 
hearing held by the undersigned, a Member of the Board, at 
the local VARO in November 1999.  He again noted that he had 
previously received adjunct therapy for his teeth throughout 
the 1980's.  He stated that he decided to save going to the 
Baton Rogue VAMC in 1989, because his employer had reasonable 
private health care and dental coverage and the VA facility 
was some 70 miles one-way from where he lived.  The veteran 
maintained that he continued the get prescriptions from his 
private doctor for treatment of his service-connected 
digestive disorder and had them filled at the commissary at 
Fort Polk, Louisiana.  Nonetheless, the Chief Medical Officer 
at the Baton Rouge VAMC continues to deny his claim.

Analysis

VA outpatient dental treatment may be authorized to the 
extent prescribed and in accordance with the applicable 
classification and provisions set forth in 38 C.F.R. 
§ 17.161 (1999).  However, the threshold question to be 
answered in this case is whether the appellant has presented 
evidence of a well grounded claim; that is, a claim which is 
plausible.  If he has not presented a well grounded claim, 
his appeal must fail and there is no duty to assist him 
further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Although his claim need not be conclusive to be 
well-grounded, it must be accompanied by supporting evidence 
that justifies a belief by a fair and impartial individual 
that such a claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992).

In order to establish a well grounded claim for VA outpatient 
denial treatment, a veteran must meet the criteria specified 
in one of the clauses of 38 U.S.C.A. § 1712(b)(1)(A)-(H) 
(West 1991 & Supp. 1991).  Woodson v. Brown, 8 Vet. App. 352, 
354 (1995).

As to Class I outpatient dental treatment by VA, the Board 
initially observes that, pursuant to 38 U.S.C.A. § 1712 (West 
1991 & Supp. 1999) and 38 C.F.R. 
§ 17.161(a) (1999), entitlement to such treatment is only 
available to a veteran having a service-connected compensable 
dental disability.  Further, the veteran did not timely file 
a claim for dental treatment within 90 days of military 
discharge, entitlement to Class II outpatient dental 
treatment by VA is similarly not in order.  See 38 C.F.R. § 
17.161(b) (1999).  In addition, the veteran neither contends, 
nor does the evidence reflect, that he has any dental 
disability or the loss of any tooth due to service-incurred 
trauma; he is therefore ineligible for Class II(a) outpatient 
dental treatment by VA.  See 38 C.F.R. § 17.161(c) (1999).

The veteran has primarily contended that he is entitled to 
Class III outpatient dental treatment, which is authorized 
for those having a dental condition professionally determined 
to be aggravating disability from an associated service-
connected condition or disability.  38 C.F.R. § 17.161(g) 
(1999).  That means that for a well grounded claim for Class 
III benefits, there must be a current dental condition, a 
service-connected condition or disability, and a professional 
determination establishing a pathological relationship 
between them.  While the Board recognizes that the veteran 
received Class III VA outpatient dental treatment in the 
1980's, it is noted that the current medical evidence of 
record does not support the necessity of dental care in the 
treatment of gastrointestinal disorders.  The veteran is not 
shown to be qualified to render a medical diagnosis or 
opinion.  Hence, his views as to the entitlement to Class III 
dental treatment are specifically outweighed by the medical 
evidence of record cited above.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (lay assertions will not support 
a finding on questions requiring medical expertise or 
knowledge).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claim for VA outpatient dental treatment 
on an adjunct basis, as imposed by 38 U.S.C.A. § 5107(a) 
(West 1991).  The claim, therefore, must be denied.  Since 
the veteran has failed to present a well grounded claim, VA 
has no duty to assist him in the development of facts 
pertaining to the claim.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to VA outpatient dental treatment on an adjunct 
basis is denied as not well grounded.



		
	A. BYRANT
	Member, Board of Veterans' Appeals

 

